March 4,2013 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 Re: Dreyfus Investment Funds -Dreyfus/Standish Fixed Income Fund -Dreyfus/Standish Global Fixed Income Fund -Dreyfus/Standish International Fixed Income Fund File No. 811-04813 Gentlemen, Transmitted for filing is Form N-CSR for the above-referenced series of the Registrant for the annual period ended December 31, 2012. Please direct any questions or comments to the attention of the undersigned at (212) 922-6867. Very truly yours, /s/ Denise Negron Denise Negron, Paralegal DN/ Enclosures
